                  Case 1:19-cv-09932-RA Document 29 Filed 03/24/20 Page 1 of 1




          Michael F. Fleming
          Associate
          +1.212.309.6207
          michael.fleming@morganlewis.com



          March 24, 2020


          Via ECF

          The Honorable Ronnie Abrams
          United States District Court
           For the Southern District of New York
          40 Foley Square, Room 2203
          New York, NY 10007

          Re:      Thorne v. Boston Market Corporation, No. 1:19-cv-09932-RA
                   Request to Extend Defendant’s Time to Respond to Complaint

          Dear Judge Abrams:

          We represent defendant Boston Market Corporation (“Defendant”) in the above-referenced action.
          Pursuant to Rules 1(A) and 1(D) of Your Honor’s Individual Rules and Practices, we write with the
          consent of counsel for plaintiff Braulio Thorne (“Plaintiff”), respectfully to request that the Court
          extend Defendant’s time to file its Reply Memorandum of Law in support of its Motion to Dismiss
          from March 26, 2020 until April 16, 2020. This is Defendant’s first request for an extension of time
          to file its Reply.

          In support of this request, counsel for Defendant states that the current COVID-19 pandemic has
          created unforeseen delays and complications in its operations and that this extension, if granted,
          will permit counsel additional time to prepare Defendant’s Reply Memorandum in support of its
          Motion to Dismiss. If granted, this extension will not affect any other dates scheduled in this
          action. As noted, Plaintiff’s counsel consents to this request.

          We thank the Court in advance for its consideration of this request.

          Respectfully submitted,
          /s/ Michael F. Fleming
          Michael F. Fleming

          Attorney for Defendant

          cc: All Counsel of Record (via ECF)




Application granted.

                                                             Morgan, Lewis & Bockius    LLP
SO ORDERED.
                                                             101 Park Avenue
                                                             New York, NY 10178-0060            +1.212.309.6000
                ___________________________                  United States                      +1.212.309.6001

                Ronnie Abrams, U.S.D.J.
                March 25, 2020
